 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE MACIEL and ELVIS BONILLA, on                No. 1:17-cv-00902-DAD-SKO
      behalf of themselves, and all others
12    similarly situated, and as “aggrieved
      employees” on behalf of other “aggrieved         ORDER GRANTING THE PARTIES’
13    employees” under the Labor Code Private          STIPULATED REQUEST
      Attorney General Act of 2004,
14                                                     ORDER MODIFYING SCHEDULING
                         Plaintiffs,                   ORDER
15
             v.                                        (Doc. 48)
16
      BAR 20 DAIRY, LLC, a California limited
17    liability company,
18                       Defendant.
19

20
21          On March 15, 2019, following the denial of the parties’ motion for preliminary approval of

22   class settlement, the Court entered a scheduling order in this case. (Doc. 41; see Doc. 34.) The

23   scheduling order set a deadline for filing the motion for class certification for December 13, 2019,

24   a hearing on the class certification motion on March 17, 2020, and a further scheduling conference

25   for May 27, 2020. (Doc. 41 at 2.) The parties now seek to modify the scheduling order because

26   the parties are attempting to finalize amended settlement documents and need more time to

27   complete them. (See Doc. 48 at 3.)

28
 1            Upon review of the parties’ stipulation, (Doc. 48), for good cause shown, the Court

 2   GRANTS the parties’ request and will enlarge the deadlines as set forth below.

 3            It is ORDERED that the scheduling order, (Doc. 41), is hereby MODIFIED as follows:

 4            1.      The deadline for filing the motion for class certification is continued from December

 5                    13, 2019, to February 26, 2020.

 6            2.      The deadline for filing any opposition to the motion for class certification is

 7                    continued from January 31, 2020, to April 15, 2020.

 8            3.      The deadline for any reply brief in support of the motion for class certification is

 9                    continued from February 18, 2020, to May 1, 2020.

10            4.      The motion for class certification shall be heard on June 2, 2020, at 9:30 a.m., in

11                    Courtroom 5 before the Honorable Dale A. Drozd, United States District Judge.

12            5.      The status conference to set further scheduling dates is continued from May 27,

13                    2020, to August 4, 2020, at 9:30 a.m. in Courtroom 7 before United States

14                    Magistrate Judge Sheila K. Oberto. Telephonic appearances are approved; all

15                    parties appearing telephonically shall call (888) 557-8511, access code

16                    6208204# at the date and time for the conference. By no later than July 28,

17                    2020, the parties shall file and email to skoorders@caed.uscourts.gov in MS

18                    Word format a report providing (a) dates agreed to by all counsel for all

19                    remaining deadlines and (b) an updated status of the case.

20
     IT IS SO ORDERED.
21

22   Dated:        December 17, 2019                               /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
